EXHIBIT 10(a)
THE SHERWIN-WILLIAMS COMPANY
2006 EQUITY AND PERFORMANCE INCENTIVE PLAN
Restricted Stock Grant

                     
Grantee:
          Date of Grant:        
 
 
 
      Date of Vesting:  
 
   
 
                   
 
                    Number of Time-Based Restricted Shares:                    
       
 
 
 
    Number of Performanced-Based Restricted Shares:                            
 
 
 
    Total Number of Restricted Shares:                            
 
 
 
   

     1. Grant of Restricted Shares. The Board of Directors (the “Board”) of The
Sherwin-Williams Company (the “Company”) grants to you (the “Grantee”) the
aggregate number of shares of Common Stock, $1.00 par value, of the Company set
forth above (the “Restricted Shares”) in accordance with the terms hereof and of
The Sherwin-Williams Company 2006 Equity and Performance Incentive Plan (the
“Plan”). Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan.
     2. Vesting of Performanced-Based Restricted Shares. (A) Provided Grantee is
continuously employed from the Date of Grant through the Date of Vesting,
inclusive (the “Restriction Period”) with the Company or a Subsidiary, in
Grantee’s present position or in such other position as the Board may determine
entitles Grantee to retain the rights under this grant (such positions being
hereinafter referred to as a “Participating Position”), a percentage ranging
from 0% to 100% of the Restricted Shares shall vest in accordance with the
Management Objectives set forth below. The determination of the percentage of
the Restricted Shares that will vest shall be made after such time as the Board
has obtained the information, made the decisions, and completed the calculations
necessary. The percentage of the Restricted Shares that will vest is based upon
(i) the Company achieving a specified Average Return on Average Equity during
the three year period ending on December 31 of the most recently completed
fiscal year prior to the Date of Vesting (“Measurement Period”), and (ii) the
Company’s Earnings Per Share (EPS) during the Measurement Period, as determined
in accordance with the following table:
Percentage of Shares Vesting
Average Return on Average Equity

                                      Cumulative           15% to less   12% to
less     EPS   Above 18%   than 18%   than 15%   Below 12% $ 15.92       100 %  
  88 %     75 %     0 % $ 15.39       88 %     75 %     63 %     0 % $ 14.86    
  75 %     63 %     50 %     0 % $ 14.35       63 %     50 %     44 %     0 % $
13.86       50 %     44 %     38 %     0 % $ 13.75       44 %     38 %     31 %
    0 % $ 13.65       38 %     31 %     25 %     0 % $ 13.55       31 %     25 %
    19 %     0 % $ 13.45       25 %     19 %     13 %     0 % $ 13.34       19 %
    13 %     7 %     0 % $ 13.22       13 %     7 %     3 %     0 %

 



--------------------------------------------------------------------------------



 



When the Cumulative EPS results during the Measurement Period are between the
table values, an interpolation will be made to determine the vesting percentage
calculated to the nearest hundredth of a percentage. The manner in which the
Board will determine Average Return on Average Equity and EPS during the
Measurement Period is set forth on Exhibit A.
     (B) Vesting of Time-Based Restricted Shares. Provided Grantee is
continuously employed during the Restriction Period with the Company or a
Subsidiary in Grantee’s present position or in a different Participating
Position, the Time-Based Restricted Shares shall immediately vest in full on the
Date of Vesting.
     (C) Notwithstanding Section 2(A) above, in the event of a “Change of
Control” of the Company, as defined below, during the Restriction Period the
full number of the shares of Restricted Shares shall immediately vest.
     3. Termination of Right to Restricted Shares. (A) On the date Grantee
ceases to be continuously employed in any Participating Position(s) at any time
during the Restriction Period, Grantee shall forfeit and lose all rights to the
Restricted Shares, except as otherwise provided below:
     (i) In the event of the death of Grantee during the Restriction Period, the
full number of Restricted Shares shall immediately vest.
     (ii) In the event Grantee is terminated by the Company or a Subsidiary as a
result of expiration of available disability leave of absence pursuant to
applicable Company policy due to sickness or bodily injury during the
Restriction Period, the full number of Restricted Shares shall immediately vest.
     (iii) In the event Grantee’s employment terminates as a result of normal
retirement age as defined under the applicable retirement plan of the Company or
a Subsidiary, all rights of Grantee under this grant shall continue as if
Grantee had continued employment in a Participating Position. The determination
of the percentage of the number of Restricted Shares that will vest will be made
as if Grantee had remained employed in a Participating Position throughout the
Restriction Period.
     (iv) In the event Grantee’s employment terminates as a result of early
retirement (retirement on or after the earliest voluntary retirement age but
before normal retirement age as provided for in the applicable retirement plan
of the Company or a Subsidiary or retirement at an earlier age with the consent
of the Board), the Board shall have the right to cancel Grantee’s rights
hereunder, continue Grantee’s rights hereunder in full, or prorate the number of
Restricted Shares granted hereunder for the portion of the Restriction Period
completed as of the date of such retirement or as the Board may otherwise deem
appropriate. In the event Grantee’s rights hereunder continue in full or the
number of Restricted Shares is prorated, determination of the percentage of the
number of Restricted Shares that will vest will be made as if Grantee had
remained employed in a Participating Position throughout the Restriction Period.

 



--------------------------------------------------------------------------------



 



     (B) In the event Grantee is transferred from a Participating Position, the
Board shall have the right to cancel Grantee’s rights hereunder, continue
Grantee’s rights hereunder in full, or prorate the number of Restricted Shares
granted hereunder for the portion of the Restriction Period completed as of the
date of such transfer or as the Board may otherwise deem appropriate. In the
event Grantee’s rights hereunder continue in full or the number of Restricted
Shares is prorated, determination of the percentage of the number of Restricted
Shares that will vest will be made as if Grantee had remained employed in a
Participating Position throughout the Restriction Period.
     (C) In the event that Grantee knowingly or willfully engages in misconduct
during the Restriction Period, which is materially harmful to the interests of
the Company or a Subsidiary as determined by the Board, all rights of Grantee in
the Restricted Shares shall terminate.
     4. Book Entry Account; Stockholder Rights. Within a reasonable time
following the Date of Grant, the Company shall instruct its transfer agent to
establish a book entry account representing the Restricted Shares in Grantee’s
name effective as of the Date of Grant, provided that the Company shall retain
control over the account until the Restricted Shares have vested. On the Date of
Grant, ownership of the Restricted Shares shall immediately transfer to Grantee
and, except for the substantial risk of forfeiture and the restrictions on
transfer expressly set forth herein, Grantee shall be entitled to all voting,
dividend, distribution and other ownership rights as may apply to the Common
Stock generally. Notwithstanding the foregoing, any stock dividends or other
in-kind dividends or distributions shall be held by the Company until the
related Restricted Shares have become vested in accordance with this grant and
shall remain subject to the forfeiture provisions applicable to the Restricted
Shares to which such dividends or distributions relate.
     5. Change of Control. A “Change of Control” shall be deemed to have
occurred if:
(A) Any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended, hereinafter the “Exchange Act”) who
or that, together with all “Affiliates” and “Associates” (as such terms are
defined in Rule 12b-2, as in effect on April 23, 1997, of the General Rules and
Regulations under the Exchange Act) of such person, is the Beneficial Owner (as
defined below) of ten percent (10%) or more of the shares of Common Stock then
outstanding, except:
     (i) the Company;
     (ii) any of the Company’s subsidiaries in which a majority of the voting
power of the equity securities or equity interests of such subsidiary is owned,
directly or indirectly, by the Company;
     (iii) any employee benefit or stock ownership plan of the Company or any
trustee or fiduciary with respect to such a plan acting in such capacity; or
     (iv) any such person who has reported or may, pursuant to Rule 13d-l(b)(1)
of the General Rules and Regulations under the Exchange Act, report such
ownership (but only as long as such person is the Beneficial Owner of less than
fifteen percent (15%) of the

 



--------------------------------------------------------------------------------



 



shares of Common Stock then outstanding) on Schedule 13G (or any comparable or
successor report) under the Exchange Act.
Notwithstanding the foregoing: (a) no person shall become the Beneficial Owner
of ten percent (10%) or more (fifteen percent (15%) or more in the case of any
person identified in clause (iv) above) solely as the result of an acquisition
of Common Stock by the Company that, by reducing the number of shares
outstanding, increases the proportionate number of shares beneficially owned by
such person to ten percent (10%) or more (fifteen percent (15%) or more in the
case of any person identified in clause (iv) above) of the shares of Common
Stock then outstanding; provided, however, that if a person becomes the
Beneficial Owner of ten percent (10%) or more (fifteen percent (15%) or more in
the case of any person identified in clause (iv) above) of the shares of Common
Stock solely by reason of purchases of Common Stock by the Company and shall,
after such purchases by the Company, become the Beneficial Owner of any
additional shares of Common Stock which has the effect of increasing such
person’s percentage ownership of the then-outstanding shares of Common Stock by
any means whatsoever, then such person shall be deemed to have triggered a
Change of Control; and (b) if the Board determines that a person who would
otherwise be the Beneficial Owner of ten percent (10%) or more (fifteen percent
(15%) or more in the case of any person identified in clause (iv) above) of the
shares of Common Stock has become such inadvertently (including, without
limitation, because (1) such person was unaware that it Beneficially Owned ten
percent (10%) or more (fifteen percent (15%) or more in the case of any person
identified in clause (iv) above) of the shares of Common Stock or (2) such
person was aware of the extent of such beneficial ownership but such person
acquired beneficial ownership of such shares of Common Stock without the
intention to change or influence the control of the Company) and such person
divests itself as promptly as practicable of a sufficient number of shares of
Common Stock so that such person would no longer be the Beneficial Owner of ten
percent (10%) or more (fifteen percent (15%) or more in the case of any person
identified in clause (iv) above), then such person shall not be deemed to be, or
have been, the Beneficial Owner of ten percent (10%) or more (fifteen percent
(15%) or more in the case of any person identified in clause (iv) above) of the
shares of Common Stock, and no Change of Control shall be deemed to have
occurred.
     (B) During any period of two consecutive years, individuals who at the
beginning of such period constituted the Board and any new director (other than
a director initially elected or nominated as a director as a result of an actual
or threatened election contest with respect to directors or any other actual or
threatened solicitation of proxies by or on behalf of such director) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof.
     (C) There shall be consummated any consolidation, merger or other
combination of the Company with any other person or entity other than:
     (i) a consolidation, merger or other combination which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty-one percent
(51%) of the combined voting power of the voting

 



--------------------------------------------------------------------------------



 



securities of the Company or such surviving entity outstanding immediately after
such consolidation, merger or other combination; or
     (ii) a consolidation, merger or other combination effected to implement a
recapitalization and/or reorganization of the Company (or similar transaction),
or any other consolidation, merger or other combination of the Company, which
results in no person, together with all Affiliates and Associates of such
person, becoming the Beneficial Owner of ten percent (10%) or more (fifteen
percent (15%) or more in the case of any person identified in clause (A)(iv)
above) of the combined voting power of the Company’s then outstanding
securities.
     (D) There shall be consummated any sale, lease, assignment, exchange,
transfer or other disposition (in one transaction or a series of related
transactions) of fifty percent (50%) or more of the assets or earning power of
the Company (including, without limitation, any such sale, lease, assignment,
exchange, transfer or other disposition effected to implement a recapitalization
and/or reorganization of the Company (or similar transaction)) which results in
any person, together with all Affiliates and Associates of such person, owning a
proportionate share of such assets or earning power greater than the
proportionate share of the voting power of the Company that such person,
together with all Affiliates and Associates of such person, owned immediately
prior to any such sale, lease, assignment, exchange, transfer or other
disposition.
     (E) The shareholders of the Company approve a plan of complete liquidation
of the Company.
     For purposes of this Section 5, a person shall be deemed the “Beneficial
Owner” of and shall be deemed to “beneficially own” any securities:
     (x) which such person or any of such person’s Affiliates or Associates is
considered to be a “beneficial owner” under Rule 13d-3 of the General Rules and
Regulations under the Exchange Act, as in effect on April 23, 1997;
     (y) which such person or any of such person’s Affiliates or Associates,
directly or indirectly, has or shares the right to acquire, hold, vote (except
pursuant to a revocable proxy as described in the proviso to this definition) or
dispose of such securities (whether any such right is exercisable immediately or
only after the passage of time) pursuant to any agreement, arrangement or
understanding (whether or not in writing), or upon the exercise of conversion
rights, exchange rights, rights, warrants or options, or otherwise; provided,
however, that a person shall not be deemed to be the Beneficial Owner of, or to
beneficially own, securities tendered pursuant to a tender or exchange offer
made by or on behalf of such person or any of such person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange;
or
     (z) which are beneficially owned, directly or indirectly, by any other
person (or any Affiliate or Associate of such other person) with which such
person (or any of such person’s Affiliates or Associates) has any agreement,
arrangement or understanding (whether or not in writing), with respect to
acquiring, holding, voting (except as described in the proviso to this
definition) or disposing of any securities of the Company;

 



--------------------------------------------------------------------------------



 



provided, however, that a person shall not be deemed the Beneficial Owner of,
nor to beneficially own, any security if such person has the right to vote such
security pursuant to an agreement, arrangement or understanding which (1) arises
solely from a revocable proxy given to such person in response to a public proxy
or consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations under the Exchange Act, and (2) is not also then
reportable on Schedule 13D (or any comparable or successor report) under the
Exchange Act; and provided, further, that nothing in this Section 8.05 shall
cause a person engaged in business as an underwriter or securities to be the
Beneficial Owner of, or to beneficially own, any securities acquired through
such person’s participation in good faith in a firm commitment underwriting
until the expiration of forty (40) days after the date of such acquisition or
such later date as the Board may determine in any specific case.
          6. Transferability. During the Restriction Period, Grantee shall not
be permitted to sell, transfer, pledge, encumber, assign or dispose of the
Restricted Shares. The Restricted Shares granted hereunder shall be deemed to be
subject to a substantial risk of forfeiture within the meaning of Section 83 of
the Internal Revenue Code.
          7. Withholding Taxes. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with the Restricted Shares,
Grantee shall pay or make provision satisfactory to the Company for payment of
all such taxes.
          8. No Right to Future Awards or Employment. The grant is a voluntary,
discretionary bonus being made on a one-time basis and it does not constitute a
commitment to make any future awards. The grant and any related payments made to
Grantee will not be considered salary or other compensation for purposes of any
severance pay or similar allowance, except as otherwise required by law. Nothing
contained herein will not confer upon Grantee any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate Grantee’s employment or other service at any
time.
          9. Severability. If any provision of this grant or the application of
any provision hereof to any person or circumstances is held invalid,
unenforceable or otherwise illegal, the remainder of this grant and the
application of such provision to any other person or circumstances shall not be
affected, and the provisions so held to be invalid, unenforceable or otherwise
illegal shall be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid and legal.
          10. Governing Law. This grant shall be governed by and construed with
the internal substantive laws of the State of Ohio, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.
          11. Application of The Sherwin-Williams Company Executive Compensation
Adjustment and Recapture Policy. Grantee acknowledges and agrees that the terms
and conditions set forth in The Sherwin-Williams Company Executive Compensation
Adjustment and Recapture Policy (“Policy”) are incorporated in this Restricted
Stock Grant by reference. To the extent the Policy is applicable to Grantee, it
creates additional rights for the Company with respect to Grantee’s Restricted
Shares.

 



--------------------------------------------------------------------------------



 



Exhibit A
     Average Return on Average Equity

  1.   Add the beginning and ending shareholder’s equity (less those items
relating to extraordinary events or which result in a distortion of comparative
results) with respect to each fiscal year of the Company beginning with or
immediately prior to each year of the Measurement Period and divide by two to
arrive at the Average Equity for each such year.     2.   Divide the Net Income
as determined for each such year by the Average Equity of the Company for each
such year to arrive at the Return on Average Equity. Net Income equals Reported
Net Income (less those items relating to extraordinary events or which result in
a distortion of comparative results).     3.   Add the Return on Average Equity
for each year of the Measurement Period as determined above and divide by the
number of years in the Measurement Period to arrive at the Average Return on
Average Equity during the Measurement Period.

Example 1:
          (Assuming a three year Measurement Period)

                              Year 3     Year 2     Year 1  
Beginning Equity
    465       404       370  
Ending Equity
    492       465       404  
 
                 
 
    957       869       774  
 
                       
 
    ¸2       ¸2       ¸2  
 
                 
Average Equity
    478.5       434.5       387  
 
                       
Net Income
    86       75       65  
 
                       
Return on
    86 =18.0%     75 =17.3%     65 =16.8%
 
                 
Average Equity
    478.5       434.5       387  

                          Year   Return on Average Equity          
Year 1
    16.8 %                
Year 2
    17.3 %                
Year 3
    18.0 %                
 
                     
 
    52.1  ¸ 3 =   17.3 %  Average Return on Average Equity
 
                     

 



--------------------------------------------------------------------------------



 



Cumulative Earnings Per Share
Add the Earnings Per Share (EPS) with respect to each fiscal year of the Company
beginning with or immediately prior to each year of the Measurement Period.
Example 2:

                          Year 1 EPS   Year 2 EPS   Year 3 EPS   Cumulative EPS
$4.00
  $ 4.20     $ 4.40     $ 12.60  

 